Exhibit 13 CBRL Group, Inc. Selected Financial Data (Dollars in thousands except share data) For each of the fiscal years ended August 3, 2007(a)(b) July 28, 2006(b)(f) July 29, 2005(b)(g) July 30, 2004(b)(h) August 1, 2003(b) Selected Income Statement Data: Total revenue $ 2,351,576 $ 2,219,475 $ 2,190,866 $ 2,060,463 $ 1,923,545 Income from continuing operations 75,983 95,501 105,363 93,260 91,580 Income from discontinued operations, net of tax 86,082 20,790 21,277 18,625 13,528 Net income 162,065 116,291 126,640 111,885 105,108 Basic net income per share: Income from continuing operations 2.75 2.23 2.20 1.91 1.86 Income from discontinued operations 3.11 0.48 0.45 0.38 0.27 Net income per share 5.86 2.71 2.65 2.29 2.13 Diluted net income per share: Income from continuing operations 2.52 2.07 2.05 1.78 1.73 Income from discontinued operations 2.71 0.43 0.40 0.34 0.24 Net income per share 5.23 2.50 2.45 2.12 1.97 Dividends paid per share(c) $ 0.55 $ 0.51 $ 0.47 $ 0.33 $ 0.02 As Percent of Revenues: Cost of goods sold 31.7 % 31.8 % 32.7 % 33.0 % 32.1 % Labor and related expenses 38.0 37.6 37.5 37.6 37.9 Impairment and store closing charges 0.2 Other store operating expenses 17.4 17.3 16.9 16.5 16.7 Store operating income 12.9 13.1 12.9 12.9 13.3 General and administrative expenses 5.7 5.8 5.2 5.4 5.7 Operating Income 7.2 7.3 7.7 7.5 7.6 Income before income taxes 5.0 6.3 7.3 7.1 7.2 Memo:Depreciation and amortization 2.4 2.6 2.5 2.6 2.8 Share-based compensation 0.6 0.5 Selected Balance Sheet Data: Working capital (deficit) (i) $ (74,388 ) $ (6,280 ) $ (80,060 ) $ (20,808 ) $ (50,976 ) Current assets from discontinued operations 401,222 362,656 322,642 299,925 Total assets 1,265,030 1,681,297 1,533,272 1,435,704 1,327,165 Long-term debt 756,306 911,464 212,218 185,138 186,730 Other long-term obligations 67,499 55,128 38,862 28,411 24,003 Shareholders' equity 104,123 302,282 869,988 873,336 789,362 Selected Cash Flow Data: Purchase of property and equipment,net of insurance recoveries, from continuing operations $ 96,447 $ 89,167 $ 124,624 $ 108,216 $ 90,647 Share repurchases 405,531 704,160 159,328 69,206 166,632 Selected Other Data: Common shares outstanding at end of year 23,674,175 30,926,906 46,619,803 48,769,368 47,872,542 Stores open at end of year: Cracker Barrel 562 543 529 504 480 Average Unit Volumes(d): Cracker Barrel restaurant $ 3,339 $ 3,248 $ 3,291 $ 3,217 $ 3,157 Cracker Barrel retail 917 876 959 988 939 Comparable Store Sales(e): Period to period increase (decrease) in comparable store sales: Cracker Barrel restaurant 0.7 % (1.1 )% 3.1 % 2.0 % 0.5 % Cracker Barrel retail 3.2 (8.1 ) (2.7 ) 5.3 (0.4 ) Memo:Number of Cracker Barrel stores in comparable base 507 482 466 445 430 (a) Fiscal 2007 consisted of 53 weeks while all other periods presented consisted of 52 weeks.As a result, comparisons to fiscal 2006 also reflect the impact of having one additional week in fiscal 2007 than in fiscal 2006.The estimated impact of the additional week was to increase consolidated fiscal 2007 results as follows: total revenue, $46,283; store operating income, 0.1% of total revenue ($9,659); operating income, 0.2% of total revenue ($7,795); income from continuing operations, 0.1% of total revenue ($4,365); and diluted income from continuing operations per share, $0.14.We completed a 5,434,774 common share tender offer and repurchased 3,339,656 common shares in the open market (see Note 7 to the Consolidated Financial Statements).We redeemed our zero coupon convertible notes (see Note 8 to the Consolidated Financial Statements). (b) Due to the divestiture of Logan’s Roadhouse, Inc. (“Logan’s”) in fiscal year 2007, Logan’s is presented as a discontinued operation and all prior periods presented have been restated to reflect Logan’s as a discontinued operation.Consistent with our Consolidated Financial Statements, this information has been presented on a continuing operations basis.Accordingly, the activities related to Logan’s have been excluded. (c) On September 21, 2006, our Board of Directors (the “Board”) increased the quarterly dividend to $0.14 per share per quarter (an annual equivalent of $0.56 per share) from $0.13 per share per quarter.We paid dividends of $0.14 per share during the second, third and fourth quarters of 2007.Additionally, on September 20, 2007, the Board increased the quarterly dividend to $0.18 per share, declaring a dividend payable on November 5, 2007 to shareholders of record on October 19, 2007. (d) Fiscal 2007 includes a 53rd week while all other periods presented consist of 52 weeks. (e) Comparable store sales and traffic consist of sales and calculated number of guests, respectively, of units open six full quarters at the beginning of the year; and are measured on comparable calendar weeks. (f) Includes charges of $5,369 before taxes for impairment and store closing costs from continuing operations.We completed a 16,750,000 common share repurchase by means of a tender offer (see Note 7 to the Consolidated Financial Statements).We adopted SFAS 123R, “Share-Based Payment,” on July 30, 2005 (see Note 10 to the Consolidated Financial Statements). (g) Includes charges of $431 before taxes for impairment costs. (h) Includes in general and administrative expense charges of $5,210 before taxes, as a result of settlement of certain lawsuits against our Cracker Barrel Old Country Store, Inc. (“Cracker Barrel”) subsidiary. (i) Working capital (deficit) excludes discontinued operations. MARKET PRICE AND DIVIDEND INFORMATION The following table indicates the high and low sales prices of our common stock, as reported by The Nasdaq Global Market, and dividends paid for the quarters indicated. Fiscal Year 2007 Fiscal Year 2006 Prices Dividends Paid Prices Dividends Paid High Low High Low First $43.93 $32.04 $0.13 $41.45 $33.11 $0.12 Second 47.61 42.03 0.14 45.00 33.95 0.13 Third 50.74 44.18 0.14 47.95 39.75 0.13 Fourth 47.50 36.72 0.14 41.12 32.27 0.13 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis provides information which management believes is relevant to an assessment and understanding of our consolidated results of operations and financial condition.The discussion should be read in conjunction with the Consolidated Financial Statements and notes thereto.All dollar amounts reported or discussed in Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) are shown in thousands.References in MD&A to a year or quarter are to our fiscal year or quarter unless otherwise noted. EXECUTIVE OVERVIEW CBRL Group, Inc. (the “Company,” “our” or “we”) is a publicly traded (Nasdaq: CBRL) holding company that, through certain subsidiaries, is engaged in the operation and development of the Cracker Barrel Old Country Store® (“Cracker Barrel”) restaurant and retail concept.Until December 6, 2006, we also owned the Logan’s Roadhouse® (“Logan’s”) restaurant concept, but we divested Logan’s at that time (see Note 3 to our Consolidated Financial Statements).As a result, Logan’s is presented as discontinued operations in the Consolidated Financial Statements and the accompanying notes to the Consolidated Financial Statements for all periods presented.Unless otherwise noted, this MD&A relates only to results from continuing operations. Restaurant Industry Cracker Barrel operates in the full-service segment of the restaurant industry in the United States.The restaurant business is highly competitive with respect to quality, variety and price of the food products offered.The industry is often affected by changes in the taste and eating habits of the public, local and national economic conditions affecting spending habits, population and traffic patterns.There are many segments within the restaurant industry, which overlap and often provide competition for widely diverse restaurant concepts.Competition also exists in securing prime real estate locations for new restaurants, in hiring qualified employees, in advertising, in the attractiveness of facilities and among competitors with similar menu offerings or convenience. Additionally, seasonal, economic and weather conditions also affect the restaurant business.Historically, interstate tourist traffic and the propensity to dine out have been much higher during the summer months, thereby attributing to higher profits in our fourth quarter.While retail sales in Cracker Barrel are made substantially to restaurant customers, such sales are strongest in the second quarter, which includes the Christmas holiday shopping season.Increases in gasoline and energy prices that began in 2004 and have continued through 2007, among other things, appear to have affected consumer discretionary income and dining out habits.Severe weather can and has affected sales adversely from time to time. Key Performance Indicators Management uses a number of key performance measures to evaluate our operational and financial performance, including the following: Comparable store sales and traffic consist of sales and calculated number of guests, respectively, of units open six full quarters at the beginning of the year; and are measured on comparable calendar weeks.This measure highlights performance of existing stores as the impact of new store openings is excluded. Percentage of retail sales to total sales indicates the relative proportion of spending by guests on retail product at Cracker Barrel stores and helps identify overall effectiveness of our retail operations and initiatives.Management uses this measure to analyze a store’s ability to convert restaurant traffic into retail sales since the substantial majority of our retail guests are also restaurant guests. Average check per person is an indicator which management uses to analyze the dollars spent in our stores per guest.This measure aids management in identifying trends in guest preferences as well as the effectiveness of menu price increases and other menu changes. Store operating marginsare defined as total revenue less cost of goods sold, labor and other related expenses and other store operating expenses, all as a percent of restaurant sales.Management uses this indicator as a primary measure of operating profitability. 3 Results of Operations During 2007, we completed the strategic initiatives that we began in 2006, which included the divestiture of Logan’s, substantial share repurchases, and the redemption of our convertible debt.We also benefited from an additional week in 2007, which resulted in an increase in revenues from continuing operations of $46,283.Excluding the 53rd week, total revenue from continuing operations increased 3.9% in 2007 as compared to fiscal 2006.Operating income margin from continuing operations was 7.2% of total revenue in 2007 compared to 7.3% in 2006.Income from continuing operations for 2007 decreased 20.4% primarily due to net interest expense associated with our recapitalization initiative that we began in 2006 as well as a higher effective income tax ratepartially offset by the benefit of the additional week in 2007.Diluted income from continuing operations per share increased 21.7% due to the reduction in shares outstanding associated with our restructuring and related stock repurchase programs. The following table highlights operating results over the past three years: Period to Period Relationship to Total Revenue Increase (Decrease) 2007 2006 2005 2007 vs 2006 2006 vs 2005 Total revenue 100.0 % 100.0 % 100.0 % 6 % 1 % Cost of goods sold 31.7 31.8 32.7 5 (2 ) Gross profit 68.3 68.2 67.3 6 3 Labor and other related expenses 38.0 37.6 37.5 7 1 Impairment and store closing charges 0.2 (100 ) Other store operating expenses 17.4 17.3 16.9 7 4 Store operating income 12.9 13.1 12.9 5 3 General and administrative 5.7 5.8 5.2 6 13 Operating income 7.2 7.3 7.7 4 (4 ) Interest expense 2.5 1.0 0.4 168 159 Interest income 0.3 918 Income before income taxes 5.0 6.3 7.3 (17 ) (12 ) Provision for income taxes 1.8 2.0 2.5 (10 ) (18 ) Income from continuing operations 3.2 4.3 4.8 (20 ) (9 ) Income from discontinued operations, net of tax 3.7 0.9 1.0 314 (2 ) Net income 6.9 5.2 5.8 39 (8 ) Memo:Depreciation and amortization 2.4 2.6 2.5 1 4 Memo:Share-based compensation included in general andadministrative 0.6 0.5 12 Total Revenue The following table highlights the components of total revenue by percentage relationships to total revenue for the past three years: 2007 2006 2005 Total Revenue: Cracker Barrel restaurant 78.4% 78.8% 77.4% Cracker Barrel retail 21.6 21.2 22.6 Total revenue 100.0% 100.0% 100.0% The following table highlights comparable store sales* results over the past two years: Cracker Barrel Period to Period Increase (Decrease) 2007 vs 2006 2006 vs 2005 (507 Stores) (482 Stores) Restaurant 0.7% (1.1)% Retail 3.2 (8.1) Restaurant & Retail 1.2 (2.7) 4 *Comparable store sales consist of sales of units open six full quarters at the beginning of the year; and are measured on comparable calendar weeks. Cracker Barrel comparable store restaurant sales averaged $3,350 per store on a 53-week basis in 2007. Comparable store restaurant sales increased 0.7% versus 2006 on a comparable calendar week basis.Comparable store restaurant sales decreased 1.1% in 2006 on a 52-week basis versus 2005.The increase in comparable store restaurant sales from 2006 to 2007 was due to an increase in average check of 1.4%, including a 1.4% average menu price increase, and a decrease in guest traffic of 0.7%. Cracker Barrel comparable store retail sales averaged $914 per store on a 53-week basis in 2007. Comparable store retail sales increased 3.2% versus 2006 on a comparable calendar week basis.Comparable store retail sales decreased 8.1% in 2006 on a 52-week basis versus 2005.The comparable store retail sales increase from 2006 to 2007 resulted from a more appealing retail merchandise selection, particularly for seasonal merchandise, than in the prior year.This increase was partially offset by smaller clearance sales, restaurant guest traffic decreases and the effects of uncertain consumer sentiment and reduced discretionary spending. In 2007 total net sales (restaurant and retail) in the 507 Cracker Barrel comparable stores averaged $4,264 on a 53-week basis.Retail sales were 21.4% of total net sales in the comparable 507 stores in 2007 and 21.0% in 2006. Total revenue, which increased 6.0% and 1.3% in 2007 and 2006, respectively, benefited from the opening of 19, 21 and 25 Cracker Barrel stores in 2007, 2006 and 2005, respectively, partially offset by the closing of 7 Cracker Barrel stores in February 2006.Total revenue in 2007 also benefited from the additional week in fiscal 2007, which resulted in an increase in revenues from continuing operations of $46,283.Average weekly sales (net sales divided by operating weeks) were approximately $63.0 per week for Cracker Barrel restaurants in 2007 (compared with $62.5 in 2006 and $63.3 in 2005) and $17.3 for Cracker Barrel retail (compared with $16.8 for 2006 and $18.4 for 2005). Cost of Goods Sold Cost of goods sold as a percentage of total revenue decreased to 31.7% in 2007 from 31.8% in 2006.This decrease was due to higher menu pricing, lower markdowns of retail merchandise, higher initial mark-ons of retail merchandise versus prior year partially offset by higher commodity costs and a shift in the mix of sales versus prior year from restaurant sales toward retail sales, the latter of which typically have a higher cost of sales.The additional week in 2007 had no effect on cost of goods sold as a percentage of revenue. Cost of goods sold as a percentage of total revenue decreased to 31.8% in 2006 from 32.7% in 2005.This was due to higher average menu prices versus the prior year, lower commodity costs, higher initial mark-ons of retail merchandise and a lower percentage of retail sales, which have a higher cost as a percent of sales than do restaurant sales, partially offset by higher markdowns on retail merchandise. Labor and Related Expenses Labor and other related expenses include all direct and indirect labor and related costs incurred in store operations.Labor and other related expenses as a percentage of total revenue were 38.0%, 37.6%, and 37.5% in 2007, 2006, and 2005, respectively.The year-to-year increase from 2006 to 2007 was due to higher group health costs resulting from higher medical and pharmacy claims due to an increase in the number of participants and an increase in the utilization of available plan benefits, higher hourly labor costs due to wage inflation and the effect of higher management staffing levels as a percent of revenues versus the prior year partially offset by lower workers’ compensation expenses.The additional week in 2007 had no effect on labor and related expenses as a percentage of revenue. The year-to-year increase from 2005 to 2006 was due to higher hourly wages and store management salaries versus the prior year partially offset by higher average menu prices versus the prior year and lower workers’ compensation expense and group health costs. Impairment and Store Closing Costs We did not incur any impairment losses or costs related to store closings in 2007.During 2006, we closed seven Cracker Barrel stores and recorded impairment and store closing costs of $4,531.Additionally, during 2006, we recorded an impairment of $838 for our management trainee housing facility.Impairment costs from continuing operations recorded in 2005 were $431. 5 Other Store Operating Expenses Other store operating expenses include all unit-level operating costs, the major components of which are operating utilities, supplies, repairs and maintenance, advertising, rent, depreciation and amortization.Other store operating expenses as a percentage of total revenue were 17.4%, 17.3% and 16.9% in 2007, 2006 and 2005, respectively. Without the additional week in 2007, other store operating expenses would have been 17.5% of total revenue.The year-to-year increase from 2006 to 2007 was due to higher general insurance expense as a result of higher insurance premiums and revised actuarial estimates for unfavorable changes in loss development factors, which were partially offset by the non-recurrence of hurricane-related costs, gain on disposition of property, a gain on the Visa/MasterCard class action litigation settlement and higher average menu prices.The year-to-year increase from 2005 to 2006 was due to higher utilities and supplies partially offset by higher average menu prices. General and Administrative Expenses General and administrative expenses as a percentage of total revenue were 5.7%, 5.8% and 5.2% in 2007, 2006 and 2005, respectively. Without the additional week in 2007, general and administrative expenses would have been 5.8% of total revenue.The year-to-year decrease from 2006 to 2007 was due to the gain on the sale of two properties that we retained when we sold Logan’s and a decrease in stock option expense partially offset by an increase in bonus accruals and an increase in share-based compensation for nonvested stock.The decrease in the stock option expense is due to the adoption of Statement of Financial Accounting Standard (“SFAS”) No. 123 (Revised 2004) “Share-Based Payment” (“SFAS No. 123R”) in 2006 and our granting fewer options in 2007 versus 2006.The increase in share-based compensation for nonvested stock is due to an increase in the number of nonvested stock grants during the year as compared with the prior year as well as accruals for retirement eligibility prior to the vesting date of certain plans.The increase in the bonus accruals reflected improved performance against financial objectives and the declaration and payment of discretionary bonuses for certain executives in the first quarter of 2007, as well as certain bonus plans established in the third quarter of 2006 related to strategic initiatives.The year-to-year increase from 2005 to 2006 was due to $8,533 of stock option expense from continuing operations as a result of the adoption of SFAS No. 123R in 2006, higher salaries and wages versus the prior year and the non-recurrence of an insurance recovery in the prior year relative to litigation settlements and related expenses incurred in earlier years. Interest Expense Interest expense as a percentage of total revenue was 2.5%, 1.0%, and 0.4% in 2007, 2006, and 2005, respectively.The year-to-year increase from 2006 to 2007 was due to our 2006 recapitalization and corresponding higher debt levels.The year-to-year increase from 2005 to 2006 was due to higher average outstanding debt, higher interest rates and higher amortization of deferred financing costs. Interest Income Interest income as a percentage of total revenue was 0.3% in 2007 and zero in 2006 and 2005.The increase in interest income was due to the increase in average funds available for investment as a result of the proceeds from the divestiture of Logan’s and a higher level of cash on hand at the beginning of 2007 versus 2006. Provision for Income Taxes Provision for income taxes as a percent of income before income taxes was 34.8% for 2007, 32.0% for 2006 and 34.3% for 2005.The increase in the effective tax rate from 2006 to 2007 reflected a higher effective state income tax rate and Section 162(m) non-deductible compensation partially offset by higher employer tax credits as a percent of income before income taxes due to the decrease in income from continuing operations resulting from our 2006 recapitalization and corresponding higher debt levels.The decrease in the effective tax rate from 2005 to 2006 reflected lower state and local income taxes, the reversal of previously accrued reserves and higher employer tax credits as a percent of income before income taxes due to the decrease in income before income taxes from 2005 to 2006. Outlook for Fiscal 2008 In 2008, we expect total revenue to increase approximately 4.5% to 5.5% over revenues from continuing operations in 2007 (which included the 53rd week of sales of $46,283), positive comparable store sales for 2008 and the opening of 20 new Cracker Barrel units.Comparable store restaurant sales are projected to increase 3.0% to 4.0% on a comparable week basis, including approximately 3.0% to 3.5% of menu pricing, and comparable store retail sales are expected to increase 3.0% to 5.0% compared to 2007 on a comparable week basis.We also 6 presently expect 2008 operating income margins from continuing operations to be approximately 6.7% to 7.0% compared to 7.0% excluding the effect of the 53rdweek in 2007.Commodity cost inflation for the year, with more than 65% of product needs contracted, is expected to be 4.0% to 4.5%.Depreciation for the year is expected to be approximately $60,000.Net interest expense is estimated at approximately $60,000 and diluted shares outstanding are expected to average 23.0 to 23.5 million.We have not completed our evaluation of the effect of adoption of FASB issued Interpretation No.48, “Accounting for Uncertainty in Income Taxes — an interpretation of FASB Statement No.109” (“FIN 48”), and our outlook therefore reflects no change in the income tax rate from 2007 actual.Diluted income from continuing operations per share is projected to be in the range of $3.05 to $3.20 per share. Quantitative and Qualitative Disclosures about Market Risk We are exposed to market risk, such as changes in interest rates and commodity prices.We do not hold or use derivative financial instruments for trading purposes.Prior to 2006, we had no derivative financial instruments that required fair value accounting treatment. Interest Rate Risk.We are subject to market risk exposure related to changes in interest rates on our outstanding borrowings under our $1,250,000 credit facility (the “2006 Credit Facility”).At August 3, 2007, our outstanding borrowings under our 2006 Credit Facility totaled $764,474 (see Note 8 to our Consolidated Financial Statements).Loans under the credit facility bear interest, at our election, either at the prime rate or a percentage point spread from LIBOR based on certain financial ratios set forth in the loan agreement. Our policy has been to manage interest cost using a mix of fixed and variable rate debt (see Notes 8, 15 and 17 to our Consolidated Financial Statements).To manage this risk in a cost efficient manner, we entered into an interest rate swap on May 4, 2006 in which we agreed to exchange with a counterparty, at specified intervals effective August 3, 2006, the difference between fixed and variable interest amounts calculated by reference to an agreed-upon notional principal amount.The swapped portion of our outstanding debt is fixed at a rate of 5.57% plus our current credit spread, or 7.07% based on today’s credit spread, over the 7-year life of the interest rate swap.A discussion of our accounting policies for derivative instruments is included in the summary of significant accounting policies in Note 2 to our Consolidated Financial Statements. The impact on our annual results of operations of a one-point interest rate change on the outstanding balance of our unswapped outstanding debt as of August 3, 2007, would be approximately $1,250. Commodity Price Risk. Many of the food products that we purchase are affected by commodity pricing and are, therefore, subject to price volatility caused by weather, production problems, delivery difficulties and other factors which are outside our control and which are generally unpredictable.Four food categories (dairy (including eggs), beef, pork and poultry) account for the largest shares of our food purchases at approximately 14%, 13%, 11% and 9%, respectively.Other categories affected by the commodities markets, such as grains and seafood, may each account for as much as 6% of our food purchases.While we have some of our food items prepared to our specifications, our food items are based on generally available products, and if any existing suppliers fail, or are unable to deliver in quantities required by us, we believe that there are sufficient other quality suppliers in the marketplace that our sources of supply can be replaced as necessary.We also recognize, however, that commodity pricing is extremely volatile and can change unpredictably and over short periods of time.Changes in commodity prices would affect us and our competitors generally, and depending on the terms and duration of supply contracts, sometimes simultaneously.We also enter into supply contracts for certain of our products in an effort to minimize volatility of supply and pricing.In many cases, or over the longer term, we believe we will be able to pass through some or much of the increased commodity costs by adjusting our menu pricing.From time to time, competitive circumstances, or judgments about consumer acceptance of price increases, may limit menu price flexibility, and in those circumstances increases in commodity prices can result in lower margins, as happened to us in 2005. 7 Liquidity and Capital Resources The following table presents a summary of our cash flows for the last three years: 2007 2006 2005 Net cash provided by operating activitiesof continuing operations $ 96,872 $ 174,694 $ 230,361 Net cash provided by (used in) investing activities of continuing operations 178,265 (82,262 ) (123,243 ) Net cash used in financing activities of continuing operations (502,309 ) (5,385 ) (122,700 ) Net cash (used in) provided by operating activities of discontinued operations (33,818 ) 40,016 46,725 Net cash provided by (used in) investing activities of discontinued operations 187,408 (54,810 ) (46,823 ) Net (decrease) increase in cash and cash equivalents $ (73,582 ) $ 72,253 $ (15,680 ) Our cash generated from operating activities was $96,872 in 2007.Most of this cash was provided by net income adjusted by depreciation and amortization, the tax benefit realized upon exercise of stock options and accretion on the Senior and New Notes, and increases in accounts payable and accrued employee compensation partially offset by cash paid for accretion of original issue discount on zero-coupon contingently convertible senior and new notes of $27,218 due to the redemption of the notes during 2007, cash paid for interest on our outstanding debt under our 2006 Credit Facility, higher income tax payments due to the gain on the sale of Logan’s, increases in inventories and prepaid expenses, and decreases in income taxes payable, deferred income taxes and other accrued expenses.The increases in accounts payable and prepaid expenses are primarily due to the timing of payments this year compared with the timing of payments last year with the additional week in 2007.The decrease in other accrued expenses consists of the decrease in accrued interest expense due to the timing of our interest payments which are due and paid on August 3 of each year.The increase in inventories is due to higher retail shipments as compared with the prior year.The increase in accrued employee compensation is due to the increase in accrued salaries and wages resulting from the additional week in 2007 and the reclassification of certain bonus liabilities that are payable in 2008 from long-term liabilities to short-term liabilities.The decrease in deferred income taxes was primarily due to the reversal of a deferred tax liability in connection with our 2007 redemption of the Senior Notes and New Notes.The decrease in income taxes payable was primarily due to the timing of payments this year compared with the timing of payments last year. We do not expect that the absence of cash flows from operating activities from Logan’s will have a material impact on our liquidity and capital resources and it is expected to be offset substantially by the absence of cash used for investing activities for Logan’s. We had negative working capital of $74,388 at August 3, 2007 versus negative working capital of $6,280 at July 28, 2006.The working capital at both August 3, 2007 and July 28, 2006 reflects only current assets and liabilities from continuing operations.In the restaurant industry, substantially all sales are either for cash or third-party credit card. Like many other restaurant companies, we are able to, and may from time to time, operate with negative working capital. Restaurant inventories purchased through our principal food distributor are on terms of net zero days, while restaurant inventories purchased locally generally are financed from normal trade credit. Retail inventories purchased domestically generally are financed from normal trade credit, while imported retail inventories generally are purchased through wire transfers. These various trade terms are aided by rapid turnover of the restaurant inventory.Employees generally are paid on weekly, bi-weekly or semi-monthly schedules in arrears for hours worked, and certain expenses such as certain taxes and some benefits are deferred for longer periods of time. Capital expenditures (purchase of property and equipment) from continuing operations were $96,447, $89,167 and $124,624 in 2007, 2006 and 2005, respectively. Costs of new locations accounted for the majority of these expenditures.In 2007, the cost of new locations totaled approximately $70,000.The increase in capital expenditures from 2006 to 2007 is due to the timing of 2008 stores under construction in 2007.Capital expenditures in 2007 and 2006 from continuing operations are net of proceeds from insurance recoveries from continuing operations of $91 and $548, respectively. Our internally generated cash, along with cash at July 28, 2006, the Logan’s divestiture proceeds, proceeds from stock option exercises and our availability under the 2006 Credit Facility were sufficient to finance all of our growth, share repurchases, dividend payments, working capital needs, and other cash payment obligations in 2007. 8 During 2007, pursuant to a put option, we repurchased $20 in principal amount at maturity of the Senior Notes.We also completed an exchange offer in which $375,931 (face value at maturity) of our $422,030 (face value at maturity) Senior Notes were exchanged for New Notes due 2032. The New Notes had a net share settlement feature which allowed us, upon conversion of a New Note, to settle the accreted principal amount of the debt for cash and issue shares of our common stock for the conversion value in excess of the accreted value.The Senior Notes required the issuance of our common stock upon conversion.In connection with our redemption of the Senior Notes and New Notes, holders of approximately $401,000 principal amount at maturity outstanding elected to convert their notes into common stock rather than have them redeemed.Each $1 (face value at maturity) of notes was convertible into 10.8584 shares of our common stock.We issued 395,775 shares of our common stock upon conversion and paid approximately $179,720 upon redemption.In addition, we purchased $20,000 in principal amount at maturity of the Senior Notes for approximately $9,836.We obtained funds for the redemption by drawing on our delayed-draw term loan facility and using cash on hand. On December 6, 2006, we completed the sale of Logan’s, for total consideration of approximately $485,000 after post-closing adjustments for working capital and capital expenditures as provided in the sale agreement, including the proceeds from the Logan’s sale-leaseback and the three Logan’s restaurant properties retained by us and leased to Logan’s.The net cash proceeds were used to fund $350,000 in share repurchases, and, along with cash on hand, to pay down $75,000 of debt.Remaining proceeds, together with cash on hand or cash generated from operations, were used to fund taxes. During 2007, we returned a total of approximately $405,000 to shareholders through share repurchases.Werepurchased 5,434,774 shares of our common stock pursuant to our modified “Dutch Auction” tender offer for a total purchase price of approximately $250,000 before fees.As part of our previously announced $100,000 share repurchase authorization, we repurchased a total of 2,122,800 shares of our common stock in the open market at an aggregate cost of approximately $100,000 before fees.We repurchased 821,081 shares of our common stock remaining under repurchase authorizations previously in effect at the end of 2005 and 395,775 shares issued in connection with the redemption of our convertible debt at an aggregate cost of approximately $55,000 before fees.On September 20, 2007, we announced that our Board of Directors had approved a share repurchase program for up to 1,000,000 shares of our outstanding shares of common stock.There is no expiration date on the repurchase authorization.Our principal criteria for share repurchases are that they be accretive to expected net income per share and are within the limits imposed by our debt covenants under the 2006 Credit Facility. During 2007, we received proceeds of $33,179 from the exercise of options to purchase 1,125,924 shares of our common stock and the tax benefit upon exercise of stock options was $6,642. During the first quarter of 2007, the Board approved a quarterly dividend of $0.14 per common share (an annual equivalent of $0.56 per share), an increase from a quarterly dividend of $0.13 approved in 2006.We paid such dividends of $0.14 per share during the second, third and fourth quarters of 2007.Additionally, on September 20, 2007, the Board declared a dividend of $0.18 per share payable on November 5, 2007 to shareholders of record on October 19, 2007. Subject to there being no events of default, and our having at least $100,000 available under our revolving credit facility, we may declare and pay cash dividends on our common stock so long as the aggregate amount of such dividends paid during any fiscal year would be less than 15% of Consolidated EBITDA from continuing operations, as defined in the credit agreement, for the fiscal year immediately preceding the fiscal year in which such dividend is paid.In any event, subject to there being no events of default, and our having at least $100,000 available under our revolving credit facility, we may increase our regular quarterly cash dividend in any fiscal quarter by an amount not to exceed the greater of $.01 or 10% of the amount of the regular quarterly cash dividend paid in the prior fiscal quarter. We estimate that our capital expenditures (purchase of property and equipment) during 2008 will be up to $105,000, most of which will be related to the acquisition of sites and construction of 20 new Cracker Barrel stores and openings that will occur during 2008, as well as for acquisition and construction costs for locations to be opened in 2009. We believe that cash at August 3, 2007, along with cash generated from our operating activities, stock option exercises and available borrowings under the 2006 Credit Facility, will be sufficient to finance our continued operations, our continued expansion plans, our principal payments on our debt, our share repurchase authorization and our dividend payments for at least the next twelve months and thereafter for the foreseeable future.At August 3, 2007, we had $187,738 available under our revolving credit facility. 9 Off-Balance Sheet Arrangements Other than various operating leases, as disclosed more fully in the Material Commitments section below and Note 15 to our Consolidated Financial Statements, we have no other material off-balance sheet arrangements. Material Commitments For reporting purposes, the schedule of future minimum rental payments required under operating leases, excluding billboard leases, uses the same lease term as used in the straight-line rent calculation.This term includes certain future renewal options although we are not currently legally obligated for all optional renewal periods.This method was deemed appropriate under SFAS No. 13, “Accounting for Leases,” to be consistent with the lease term used in the straight-line rent calculation, as described in Note 2 to the Consolidated Financial Statements. Our contractual cash obligations and commitments as of August 3, 2007, are summarized in the tables below: Payments due by Year Contractual Obligations (a) Total 2008 2009-2010 2011-2012 After 2012 Term Loan B $ 640,624 $ 7,168 $ 14,336 $ 14,336 $ 604,784 Revolving Credit Facility 24,100 24,100 Delayed-Draw Term Loan Facility 99,750 1,000 2,000 2,000 94,750 Long-term debt (b) 764,474 8,168 16,336 40,436 699,534 Operating lease base term and exercised options – excluding billboards (c) 322,624 28,926 56,297 53,562 183,839 Operating lease renewal periods not yet exercised – excluding billboards (d) 288,546 118 798 1,801 285,829 Operating leases for billboards 40,523 21,525 18,876 122 Capital leases 20 20 Purchase obligations (e) 297,025 79,898 94,588 81,055 41,484 Other long-term obligations (f) 33,525 1,974 348 31,203 Total contractual cash obligations $ 1,746,737 $ 138,655 $ 188,869 $ 177,324 $ 1,241,889 Amount of Commitment Expirations by Year Total 2008 2009-2010 2011-2012 After 2012 Revolving Credit facility $ 250,000 $ 250,000 Delayed-Draw Term Loan facility (g) 100,000 $ 100,000 Standby letters of credit 38,162 $ 18,210 $ 19,952 Guarantees (h) 5,205 659 1,327 1,289 1,930 Total commitments $ 393,367 $ 18,869 $ 21,279 $ 251,289 $ 101,930 (a) Excludes contingencies related to uncertain tax positions we have taken or will take in our income tax returns. (b) The balance on the Term Loan B is $640,624 at August 3, 2007.We had $99,750 outstanding on our Delayed-Draw Term Loan facility as of August 3, 2007.Using the minimum principal payment schedules on the Term Loan B and Delayed-Draw Term Loan facility and a 7.07% interest rate, which is the same rate as our fixed rate under our interest rate swap plus our credit spread at August 3, 2007 of 1.50%, we will have interest payments of $52,707, $103,663, $102,291 and $35,003 in 2008, 2009-2010, 2011-2012 and after 2012, respectively.We had $24,100 outstanding under our variable rate Revolving Credit facility as of August 3, 2007.We repaid $4,100 on August 8, 2007 and $20,000 on August 10, 2007.In conjunction with these principal repayments, we paid $38 in interest.We paid $2,394 in non-use fees (also known as commitment fees) on the Revolving Credit facility and Delayed-Draw Term Loan facility during 2007.Based on the outstanding revolver and delayed-draw term loan balances at August 3, 2007 and our current unused commitment fee as defined in the Revolving Credit Agreement, our unused commitment fees in 2008 would be $662; however, the actual amount will differ based on actual usage of the Revolving Credit facility and Delayed-Draw Term Loan facility in 2008. (c) Includes base lease terms and certain optional renewal periods that have been exercised and are included in the lease term in accordance with SFAS No. 13. 10 (d) Includes certain optional renewal periods that have not yet been exercised, but are included in the lease term for the straight-line rent calculation, since at the inception of the lease, it is reasonably assured that we will exercise those renewal options. (e) Purchase obligations consist of purchase orders for food and retail merchandise; purchase orders for capital expenditures, supplies and other operating needs and other services; and commitments under contracts for maintenance needs and other services.We have excluded contracts that do not contain minimum purchase obligations.In 2007, we increased our use of contracts that do not contain minimum purchase obligations but do address product specifications and pricing.We excluded long-term agreements for services and operating needs that can be cancelled within 60 days without penalty.We included long-term agreements for services and operating needs that can be cancelled with more than 60 days notice without penalty only through the term of the notice.We included long-term agreements for services and operating needs that only can be cancelled in the event of an uncured material breach or with a penalty through the entire term of the contract.Due to the uncertainties of seasonal demands and promotional calendar changes, our best estimate of usage for food, supplies and other operating needs and services is ratably over either the notice period or the remaining life of the contract, as applicable, unless we had better information available at the time related to each contract. (f) Other long-term obligations include our Non-Qualified Savings Plan ($28,191, with a corresponding long-term asset to fund the liability; see Note 16 to the Consolidated Financial Statements), Deferred Compensation Plan ($3,012), FY2006 and FY2007 Mid-Term Incentive and Retention Plans ($429, cash portion only; see Note 11 to the Consolidated Financial Statements) and FY2005, FY2006 and FY2007 Long-Term Retention Incentive Plans ($1,893). (g) The Delayed-Draw Term Loan facility can be used any time prior to October 27, 2007 for general corporate purposes and any term loans under this facility mature April 27, 2013. (h) Consists solely of guarantees associated with properties that have been subleased or assigned.We are not aware of any non-performance under these arrangements that would result in us having to perform in accordance with the terms of those guarantees. Recently Adopted Accounting Pronouncements In September 2006, the Securities and Exchange Commission (“SEC”) issued Staff Accounting Bulletin No. 108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements” (“SAB 108”), which provides interpretive guidance on how the effects of the carryover or reversal of prior year misstatements should be considered in quantifying a current year misstatement. SAB 108 is effective for fiscal years ending after November 15, 2006. We adopted SAB 108 in 2007.The adoption of SAB 108 had no impact on our Consolidated Financial Statements. Recent Accounting Pronouncements Not Yet Adopted In June2006, the FASB issued FIN 48, “Accounting for Uncertainty in Income Taxes — an interpretation of FASB Statement No.109”, which clarifies the accounting for uncertainty in income taxes recognized in financial statements in accordance with FASB No.109, “Accounting for Income Taxes.”FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The provisions of FIN 48 are effective for fiscal years beginning after December15, 2006, with the cumulative effect of the change in accounting principle recorded as an adjustment to opening retained earnings.We are currently evaluating the impact that the adoption of FIN 48 will have on retained earnings in the first quarter of 2008. In September 2006, the FASB issued Statement of Financial Accounting Standard No. 157, “Fair Value Measurements” (“SFAS No. 157”), which defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. The provisions of SFAS No. 157 are effective for fiscal years beginning after November 15, 2007.We are currently evaluating the impact of adopting SFAS No. 157 and cannot yet determine the impact of its adoption in the first quarter of 2009. In February 2007, the FASB issued Statement of Financial Accounting Standard No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities –
